Title: Samuel Hopkins to Thomas Cushing, 29 December 1775
From: Hopkins, Samuel
To: Cushing, Thomas


     
      Newport, 29 Dec. 1775
      Much honored Sir
     
     The degree of acquaintance I have with you, through your indulgence; and your known candour, condescention and goodness, encourage me to address you on an affair, which, in my view, is very interesting, and calls for the particular attention of the honorable members of the Continental Congress.
     They have indeed manifested much wisdom and benevolence in advising to a total stop of the slave trade, and leading the united American Colonies to resolve not to buy any more slaves, imported from Africa. This has rejoiced the hearts of many benevolent, pious persons, who have been long convinced of the unrighteousness and cruelty of that trade, by which so many Hundreds of thousands are enslaved. And have we not reason to think this has been one means of obtaining the remarkable, and almost miraculous protection and success, which heaven has hitherto granted to the united Colonies, in their opposition to unrighteousness and tyranny, and struggle for liberty?
     But if the slave trade be altogether unjust, is it not equally unjust to hold those in slavery, who by this trade have been reduced to this unhappy state? Have they not a right to their liberty, which has been thus violently, and altogether without right, taken from them? Have they not reason to complain of any one who withholds it from them? Do not the cries of these oppressed poor reach to the heavens? Will not God require it at the hands of those who refuse to let them go out free? If practising or promoting the slave trade be inconsistent with what takes place among us, in our struggle for liberty, is not retaining the slaves in bondage, whom by this trade we have in our power, equally inconsistent? And is there not, consequently, an inconsistence in resolving against the former, and yet continuing the latter?
     And if the righteous and infinitely good Governor of the world, has given testimony of his approbation of our resolving to put a stop to the slave trade, by doing such wonders in our favor; have we not reason to fear he will take his protection from us, and give us up to the power of oppression and tyranny, when he sees we stop short of what might be reasonably expected; and continue the practice of that which we ourselves have, implicitly at least, condemned, by refusing to let the oppressed go free, and to break every yoke?
     Does not the conduct of Lord Dunmore, and the ministerialists, in taking the advantage of the slavery practised among us, and encouraging all slaves to join them, by promising them liberty, point out the best, if not the only way to defeat them in this, viz. granting freedom to them ourselves, so as no longer to use our neighbour’s service without wages, but give them for their labours what is equal and just?
     And suffer me further to query, Whether something might not be done to send the light of the gospel to these nations in Africa, who have been injured so much by the slave trade? Would not this have a most direct tendency to put a stop to that unrighteousness; and be the best compensation we can make them? At the same time it will be an attempt to promote the most important interest, the kingdom of Christ, in obedience to his command, ‘Go, teach all nations.’
     A proposal of this kind has been entered upon, of which the enclosed will give you some of the particulars. The blacks there mentioned are now with me, and have had the approbation of Dr. Wither­spoon, with whom they spent the last winter. They continue disposed to prosecute the design; and would be sent to Guinea in the spring, if any way for their being transported there should open, and money could be collected, sufficient to bear the expence. The proposal has met with good encouragement in England and Scotland, and more than £30 sterl. has been sent from thence; and we had reason to expect more: But all communication of this kind is now stopped. Application would be made to the honorable Continental Congress, for their encouragement and patronage of this design, if there were no impropriety in it, and it should be thought it would be well received. And I take leave, kind sir, to ask your opinion and advise in this matter; and desire you to signify it to me in a line by the bearer, Mr. Anthony, if not inconsistent with the many important affairs, which demand your attention. I am, honorable Sir, with much respect and esteem, Your very humble servant,
     
      Samuel Hopkins
     
    